Order filed, February 1, 2013.




                                              In The

                        Fourteenth Court of Appeals
                                            ____________

                                    NO. 14-12-00953-CV
                                      ____________

                           GEORGE OLIVAREZ, Appellant

                                                V.

   TEXAS DEPARTMENT OF CRIMINAL JUSTICE CORRECTIONAL
            INSTITUTIONS DIVISION, ET AL, Appellee


                       On Appeal from the 412th District Court
                              Brazoria County, Texas
                           Trial Court Cause No. 69711I


                                             ORDER

       The reporter’s record in this case was due January 18, 2013. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Jill Friedrichs, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM